Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is intended to amicably and
finally resolve all issues and claims surrounding the employment of Kevin M.
Rabbitt (“Employee”) with GES Exposition Services, Inc. (“Employer”) and is made
and entered into by and between Employee and Employer.

I. Recitations



•   Employer desires to provide Employee with separation benefits to assist in
the transition resulting from the reorganization of Employer and Employee’s
termination of employment, provided that Employee executes all transitional
responsibilities as agreed upon between Employee and Employer;



•   Employee desires, in exchange for such separation benefits, to waive and
release any and all claims that Employee may have against Employer; and



•   Employer desires to enter into a consulting arrangement with Employee, terms
to be agreed upon in a separate Consulting Agreement agreeable to both parties,
after the Separation Date.

II. Agreement

In consideration of the promises, agreements, covenants, and provisions
contained in this Agreement, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

A. Salary and Benefits



•   Employee’s employment with Employer will end effective September 30, 2009
(the “Separation Date”).



•   In consideration of the promises of Employee contained herein, Employer
agrees to pay Employee a severance benefit equal to fifty-two (52) weeks
separation pay ($405,000), less statutory deductions (based upon Employee’s
annual base salary as of the Separation Date), the first installment of $101,250
to be paid eight (8) business days following the Separation Date, and the
remainder ($303,750) to be paid on January 8, 2010.



•   Employee will be paid, by separate check, a lump sum payment, less statutory
deductions, for all earned but unused vacation (including any carryover vacation
from 2008) as of the Separation Date, in accordance with state statutory
requirements.



•   Employer will pay Employee a lump sum of $4,900 (grossed up) for purposes of
payment of the premiums for Employee’s Group Medical, Executive Medical and
Dental insurance coverages for twelve (12) months effective on the first day of
the month following the Separation Date. This coverage will continue in effect
from October 1, 2009 through September 30, 2010, unless Employee becomes
eligible for coverage through another employer or through a governmental
program. Effective October 1, 2010, Employee may elect to continue, at
Employee’s cost, coverage under the Viad health plan, in accordance with the
health care continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).



•   Employee’s participation in the Viad Corp Performance Unit Plan (“PUP”) and
Performance Based Restricted Stock (“PBRS”) Plan will cease as of the Separation
Date. Awards shall be paid under the 2007-2009 and 2008-2010 PUP, pursuant to
the corresponding Agreements. Full ownership of the earned performance units
will occur to the extent not previously earned at the end of the performance
period. Pursuant to the corresponding Performance Based Restricted Stock
Agreements, the remaining unvested PBRS shares will vest in accordance with the
corresponding Agreements whereby Employee shall receive 1,666 shares in
January 2010, an additional 2,533 shares in January 2010 and 2,533 shares in
January 2011. 17,600 PBRS shares granted in February 2009 shall be forfeited as
they will not be earned based on company performance.



•   Employee’s Restricted Stock awards from 2007 (4,500 shares), 2008 (5,400
shares) and 2009 (12,500 shares) will vest in full pursuant to the corresponding
Agreements. Total             shares vesting are 22,400 (4,500, 5,400 and
12,500).



•   Employee’s participation in Employer’s 401(k) Program (also known as the
“TRIM” plan), and Employer’s matching obligation under the Program, will cease
as of the Separation Date, and any distribution of the Program’s funds will be
in accordance with the provisions of the 401(k) Program. Employee will receive
information explaining Employee’s options with regard to Employee’s account in
Employer’s 401(k) program from the plan administrator, T Rowe Price,
approximately three (3) weeks after the end of the month following the
Separation Date.



•   Employee’s participation in any other Employer-sponsored perquisite programs
including tax and financial counseling, health club, lunch and country club, and
company paid automobile will cease as of the Separation Date. All associated
expenses with regard to above-mentioned perquisites will be reimbursed to
Employee or paid directly to provider through the Separation Date.



•   Employee’s Life Insurance, Short-Term Disability, Long-Term Disability, and
Business Travel Accident insurance coverage will cease as of the Separation
Date.



•   Employee’s participation in his Executive Physical, to be completed no later
than December 31, 2009.



•   In the event Employee dies prior to receipt of all cash payments and other
compensation to which Employee is entitled hereunder, such consideration shall
be paid to the Employee’s estate, unless otherwise directed in writing by
Employee.



•   Employee will be entitled to outplacement as provided for under the Right
Management Officers Outplacement Program. Services under this Program must be
commenced within 90 days of the Separation Date.

B. Release of Claims by Employee

In consideration for the receipt of the separation pay and other benefits
described in this Agreement and for good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged by Employee, Employee hereby
waives, voluntarily releases and forever discharges Employer, its parent
companies, predecessors, successors, affiliates and subsidiaries, and their
respective shareholders, employees, officers, representatives, agents, and
directors (collectively “the Company”) from the following:



•   All claims arising out of or relating to Employee’s employment with the
Company or Employee’s separation from that employment;



•   All claims arising out of or relating to any written or implied personnel
policy or practice of the Company or the statements, actions, or omissions of
the Company;



•   All claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; 42 U.S.C. 12101, et. seq.; the Family and
Medical Leave Act of 1993; the Employee Retirement Income Security Act of 1974;
the Equal Pay Act of 1963; the Fair Labor Standards Act; the Worker Adjustment
and Retraining Notification Act; the Civil Rights Act of 1991; the Fair Credit
Reporting Act; the Older Workers Benefit Protection Act; and any other federal,
state or local anti-discrimination acts, state wage acts and non-interference or
non-retaliation statutes;



•   All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Employee’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law;



•   All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, and expense reimbursements;



•   All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;



•   All claims for attorneys’ fees, costs, and interest.

Employee also waives any right to any form of recovery or compensation from any
legal action brought by Employee, or by any state or federal agency on
Employee’s behalf in connection with Employee’s employment with or termination
of employment from Employer. Employer acknowledges and understands, however,
that Employee does not release any claims that the law does not allow to be
waived or any claims that may arise after the date on which Employee signs this
Agreement. Employee also agrees not to seek re-employment with Employer in the
future.

C. Non-Disclosure

Employee agrees that Employee shall not disclose to any person or entity at any
time or in any manner, directly or indirectly, any information relating to the
operations of Employer, Employer’s affiliates, or Employer’s customers, clients
or suppliers that has not already been disclosed to the general public. The
parties agree that this provision includes, but is not limited to, the following
information: compensation practices or arrangements; human resources practices;
employee or former employee names, lists or contact information; financial
information; budgets; product and services; strategic business or marketing
plans; proprietary information and/or trade secrets; operating procedures;
customer lists and/or names; product and service prices; customer charges;
contracts; contract negotiations; employee relations matters.; and any other
proprietary information related to the business of Employer or its affiliates
Employee understands that this listing is not all-inclusive and is provided by
way of example. Employee further understands that Employee continues to be bound
by the terms and obligations contained in any and all confidentiality agreements
signed by Employee during the course of Employee’s employment with Employer,
which shall survive and are enforceable following the Employee’s Separation Date
according to the terms of such agreements.

D. Mutual Nondisparagement and Neutral Reference

Employee agrees not to express any derogatory or damaging statements about
Employer or its directors, officers, employees or agents, or the management of
Employer, or Employer’s business condition. Likewise, Employer agrees not to
express any derogatory or disparaging statements about Employee. In addition,
Employer agrees to provide prospective employers of Employee with a neutral
reference, including only Employee’s name, job title, and dates of employment.

E. Confidentiality

Employee agrees to treat the existence of this Agreement and its terms as
strictly confidential. Employee will not reveal any of the terms of the
Agreement, the amounts referred to in this Agreement, or the fact of the payment
of such amounts, to any person, except Employee’s immediate family, attorney or
tax preparer or other professional advisor to whom disclosure is necessary to
achieve the purposes for which Employee has consulted with such professional
advisor. If Employee discloses the Agreement to any person identified above,
Employee must simultaneously inform the person to whom the disclosure is being
made that he/she must keep the Agreement strictly confidential and that he/she
may not disclose the Agreement to any other person without the advance written
consent of Employee and Employer. Notwithstanding the above, nothing in this
Agreement shall prohibit Employee from (i) advising a governmental taxing
authority of the terms of this Agreement in response to question(s) posed by
such taxing authority; (ii) testifying pursuant to a court order or subpoena
issued by a governmental agency or court of law or their duly authorized
agent(s), which appears valid on its face; (iii) revealing the terms of this
Agreement as required by and in accordance with any law, regulation or
ordinance; or (iv) revealing the terms of this Agreement in order to enforce its
terms.

F. Future Cooperation

Employee hereby agrees, if requested by Employer, to fully cooperate in
assisting Employer and its counsel in any litigation, proceeding, claim or
dispute which arose before, during, or after Employee’s employment, and of which
Employee has knowledge. If Employer makes a request of Employee to participate
in such, and travel is necessary, Employer shall pay reasonable travel expenses
consistent with Employer’s current travel policy in effect as of the Separation
Date. Employer shall at its cost provide representation of its choice for any
preparation for or representation of Employee, if Employer requests such
services. If Employer requests assistance from Employee that requires Employee
to provide work product, review prior work or analysis or spend time in
preparation for testimony or litigation, Employer shall reimburse Employee for
Employee’s time at an hourly rate consistent with Employee’s regular base salary
at the time of Employee’s separation.

G. Covenant Not to Solicit.

Employee hereby consents and agrees that for a period ending one (1) year
following the Separation Date, Employee shall not solicit, induce or attempt to
induce, directly or indirectly, any employee of Employer or any of its
affiliates to discontinue their employment with Employer or any of its
affiliates, or induce or attempt to participate in any way to induce any
employee of Employer or any of its affiliates to breach any agreement with
Employer or any of its affiliates.  Employee further consents and agrees that
for a period ending one (1) year following the Separation Date, Employee shall
not solicit, induce or attempt to induce, directly or indirectly, any supplier,
contractor, consultant or other representative of Employer or any of its
affiliates to terminate their or its relationship with Employer or any of its
affiliates. Employee further consents and agrees that for a period ending one
(1) year following the Separation Date, Employee shall not solicit, induce or
attempt to induce, directly or indirectly, any customer or client of Employer or
its affiliates to discontinue their business relationship with Employer or any
of its affiliates. 

H. Covenant Not to Compete. 

Employee acknowledges that during the course of his employment in the business
of Employer prior to the Separation Date, Employee may have developed
relationships with certain competing organizations in the Exposition and Events
industries, including, but not limited to, Freeman Decorating Company and
Champion Exposition Services company, as well as with certain contractors,
subcontractors or customers of the Employer and subsidiaries and affiliates, and
that the Employee had access during the course of Employee’s employment with
Employer to information about the business of Employer which is confidential
and/or constitutes trade secrets. Employee hereby covenants and agrees that for
a period ending one (1) year following the Separation Date, Employee shall not
engage directly or indirectly, either for Employee or another, or as an
employee, partner, consultant, affiliate or controlling stockholder of any
person or entity so engaged in providing of products, services or events similar
to those of Employer or any of its affiliates, nor compete or aid another to
compete in any way with Employer or with any parent, subsidiary or affiliate of
Employer which may be engaged in any such businesses similar to Employer.

Nothing contained herein shall prevent Employee from purchasing or owning any
stock listed on a stock exchange or traded in the over-the-counter market
provided such purchases shall not result in Employee owning in the aggregate,
directly or beneficially, 5% or more of the securities of any corporation
engaged in a business which is competitive to that of the Employer.

I. Injunctive Relief

Employee acknowledges that a breach of any of the provisions of Sections II. C-H
of this Agreement will irreparably and continually damage Employer, for which
money damages may not be adequate. Consequently, Employee agrees that in the
event Employee breaches or threatens to breach any of these covenants, Employer
shall be entitled to preliminary and permanent injunction in order to prevent
the continuation of such harm, and money damages insofar as they can be
determined. Nothing in this Agreement shall be construed to prohibit Employer
from pursuing any other remedy, the parties having agreed that all remedies are
cumulative.

J. Return of Equipment and Documents

Unless otherwise noted in this Agreement, Employee shall return all of
Employer’s property and information within Employee’s possession (“Property”).
Such property includes, but is not limited to, documents, correspondence, credit
cards, copy machines, facsimile machines, pagers, entry cards, keys, building
passes, computer software, manuals, journals, diaries, files, lists, codes, and
methodologies particular to Employer and any and all copies thereof. Moreover,
Employee is strictly prohibited from making copies, or directing copies to
Employee through e-mail or other transmission, of any of Employer’s property
covered by this paragraph. Further, Employee covenants and agrees not to, or
direct or solicit others to, destroy and Property.

K. Claims Involving Employer

Employee represents that Employee has not instituted, filed or caused others to
file or institute any charge, complaint or action against Company. Employee
covenants that, to the full extent permitted by law, Employee will not file or
institute any charge, complaint or action against Company with respect to any
matters arising before or on the date Employee signs this Agreement. Employee
will not recommend or suggest to any potential claimants or employees of
Employer or their attorneys or agents that they initiate claims or lawsuits
against the Company, nor will Employee voluntarily aid, assist, or cooperate
with any claimants or employees of Employer or their attorneys or agents in any
claims or lawsuits now pending or commenced in the future against the Company;
provided, however, that nothing in this paragraph will be construed to prevent
Employee from giving truthful testimony in response to direct questions asked
pursuant to a lawful subpoena during any future legal proceedings involving the
Company.

L. Attorney’s Fees

Each party shall pay its own attorney’s fees and costs to enforce any term and
provision of this Agreement in any action before any agency, tribunal, court or
forum whatsoever, in law or in equity.

M. Time to Consider Agreement



•   Employee understands and acknowledges that Employee has ten (10) days from
the date Employee receives this Agreement to consider and sign it.



•   Employee understands that Employee will not receive the benefits and
privileges of this Agreement until eight (8) days following the Separation Date.
This Agreement will be deemed withdrawn by Employer and null and void unless
Employee signs the Agreement on or before the expiration of the applicable
consideration period, as described in the prior paragraphs.

N. Invalidity and Partial Invalidity; Severability

If any term or provision of this Agreement shall be determined by a court of
competent jurisdiction to be against public policy, invalid or unenforceable,
the remainder of this Agreement or the application of such term or provision
other than those terms or provisions which are held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforced to the full extent permitted by law. If, moreover,
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed, by limiting and reducing it, so as
to be enforceable to the extent compatible with the applicable law as it shall
then appear.

O. Full Compensation

Employee agrees that the payments made and other consideration provided by
Employer under this Agreement constitute full and sufficient compensation for
the covenants and agreements of Employee herein, and for the release of all of
Employee’s claims as set forth in the Agreement, including, but not limited to,
all claims for attorneys’ fees, costs, and disbursements, and all claims for any
type of legal or equitable relief.

P. No Admission of Wrongdoing

Employee understands and acknowledges that this Agreement does not constitute an
admission that Employer has violated any local ordinance, state or federal
statute, or principle of common law, or that Employer has engaged in any
improper or unlawful conduct or wrongdoing against Employee. Employee agrees
that Employee will not characterize this Agreement or the payment of any money
or other consideration in accord with this Agreement as an admission that
Employer has engaged in any wrongdoing.

Q. Breach of Agreement; Revocation of Severance Paid

Employee agrees that a breach or other violation by employee of any of the
provisions of this Agreement shall be sufficient grounds for Employer to
terminate this Agreement immediately, discontinue all payments due hereunder,
and demand and be entitled to repayment of all payments made hereunder.

R. Arbitration

Except to the extent that claims by Employer or Employee are for injunctive
relief, any dispute or difference of opinion between Employee and Employer
(including all employees, partners or contractors of Employer) involving the
formation of this Agreement, or the meaning, interpretation, or application of
any provision of this Agreement, or any other dispute between Employee and
Employer which relates to or arises out of the employment relationship between
the parties, shall be settled exclusively by binding arbitration before one
neutral arbitrator, and judgment on the award rendered by the arbitrator may be
entered and enforced in any court having jurisdiction thereof.

S. Governing Law

This Agreement will be construed in accordance with, and any dispute or
controversy arising from any breach or asserted breach of this Agreement will be
governed by, the laws of the State of Nevada, except as may otherwise be
interpreted, enforced and governed or preempted by Federal law.

T. Entire Agreement

This Agreement contains the entire agreement between the parties hereto, and
supersedes all prior agreements, written and verbal, except for Employee’s
Employee Patent and Trade Secret Agreement, use of Company-owned Computer
Systems, Always Honest Agreements, Management Incentive Plan Participation
Agreement, Performance Unit Plan, Restricted Stock and Performance Based
Restricted Stock Agreements(s), which will remain in full force and effect, it
being understood that this Agreement is in addition to and not in substitution
for the covenants and obligations contained in such Agreements, and that
language as it pertains to non-competition, will be applied consistently
throughout all prior agreements as described in II.H. of this Separation
Agreement.

III. Attestation

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS.

EMPLOYEE HEREBY STATES THAT, BEING OF LAWFUL AGE AND LEGALLY COMPETENT TO
EXECUTE THIS AGREEMENT, EMPLOYEE HAS SIGNED THIS AGREEMENT AS A FREE AND
VOLUNTARY ACT AND BEFORE DOING SO EMPLOYEE HAS BECOME FULLY INFORMED OF ITS
CONTENT BY READING THE SAME OR HAVING IT READ TO EMPLOYEE SO THAT EMPLOYEE FULLY
UNDERSTANDS ITS CONTENT AND EFFECT. OTHER THAN AS STATED HEREIN, THE PARTIES
AGREE THAT NO PROMISE OR INDUCEMENT HAS BEEN OFFERED FOR THIS AGREEMENT AND THAT
THE PARTIES ARE LEGALLY COMPETENT TO EXECUTE THE SAME.

EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT AN ATTORNEY,
THAT EMPLOYEE HAS BEEN GIVEN SUFFICIENT OPPORTUNITY TO REVIEW THIS DOCUMENT WITH
AN ATTORNEY BEFORE EXECUTING IT AND THAT EMPLOYEE HAS DONE SO OR HAS VOLUNTARILY
ELECTED NOT TO DO SO.

EMPLOYEE

             
/s/ Kevin M. Rabbitt
  7/13/2009    
 
       
Kevin M. Rabbitt
  Date APPROVED BY VIAD CORP FOR THE EMPLOYER     /s/ Suzanne Pearl  
7/13/2009
 
   
 
 
Suzanne Pearl  
Date
 


Vice President
Human Resources & Administration

